••
           Case 3:14-cr-00306-WHA Document 913 Filed 06/16/20 Page 1 of 6
               U M ITEb STATCS"DISTRICT C#(/g^D
                                   SAiC PRANdiSeo                                            „,,,.„
                                                                                             mUN 1u 2020
                                                                                            SUSAN Y 500NG
                                                                                      ,, CLERK. U.S. DISTR/riTcniJRT
                                                                                      ''""mtW DISTRICT OFcSniA
       OKirrm>siM^,                                                           1 \J--ci9>rx,\^^lK
                   '                                               / fn         1—K n
                                                                   UKGEnI
                   B'(2.136'NA^,                                                                     ^
                                   1 J^          1                    J                        ,                   *   J"
                               ^                                                                    wcmox!
                       -                             -         ~7^                                       A/
                                                                                     P:SrPfST7f
                                                                                 LAlh)ijM,h€D.
                                                                                       /AT i^d'y^
                                                                                               Xc^yJl/KT'
                                                                riicg-(g<^ fif, rrfR ^
                                                                                          7
                                                                As                        Bh
                                                            P^ClA^JATTOW
                                                               VI A_/5/s^-nrsA J Ui^&-BRvfrNfirgJic
                                                                                 / I ft/   tif A/A-^iL                      v



                        '^T'
           '^r4er '^tfceao of"Fa                                                                          •O(/0 2^b£L
      Fie^<-7gPArr7^00^.lAUJ j-fifUxj em^4p^ Jlil/w
      uJ'hrch—                            'T^f -fo -oia^.                            to                   CpJjFiAf^-
     lAs^c^ry                        ^lOa 1—lo'7<i gp
      or W\^ 4en^encs^                                   r^ Wft*? *?—                        ^gci/,
      stxsuM—h'^Vfc'                         Pf'/gg^gA-fz) jvn>mr c^WneyfjeA-^ ^dn
      tA^ui 2-7)
                       \ltA V                                                  \^flOAr fe/i/3,rg^
       C?^7\0Bi3 "fo
                  TO -bg.
                     JP^                         fnt} 1^/5 4^^,      6;^ Ph^r/f/>Cc>,
                                                           i-n)/y^, jD;gY;) rT7V>^<^cOy i^tflMc^h


                                                                                                                    r^
      on.}a^cs.<As;^.^ A^yg/x
                       A\\j^, , :;?. 4^:rr(o(/A
                                            ^ ^o<:l \;>0^Mt)f^^^W'0^r^                                             "Torr

                                           -pl^rrer^^AiT o./\ U\?r)e 4^'. 7<OZO b^j
           3ru^/^5>ra. dU^se^ fW^jro bcy/^tgr
     "Brx/Tyrv^r?,                                                                                   T^.je-'^^'
                                   (q^/yi^ ^cnSjdy'/neTTht^                                            ^g*fera./7r6
                           d^^arfi^rey z\'P?-er^ "&Puy?.r^
     ■ Ia -/Ki'^                                               OniW" -^iirfele^sp.^ j "j^C^
                                                                                      T?oP -^l
                                                                                            -fol4
       I   /           ^
                        hg }/y.Jnrla fi^M
                           k                T^
                                                                          3 /^d\yiT^ ^)Of
                                                                          ,      .    «            J' ,        i
                       CfAp,!9£e. ^                                                  -hi:0 k
Case 3:14-cr-00306-WHA Document 913 Filed 06/16/20 Page 2 of 6
Case 3:14-cr-00306-WHA Document 913 Filed 06/16/20 Page 3 of 6
Case 3:14-cr-00306-WHA Document 913 Filed 06/16/20 Page 4 of 6
Case 3:14-cr-00306-WHA Document 913 Filed 06/16/20 Page 5 of 6
Case 3:14-cr-00306-WHA Document 913 Filed 06/16/20 Page 6 of 6
